

116 HR 7344 IH: Federal Broadband Deployment in Unserved Areas Act
U.S. House of Representatives
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7344IN THE HOUSE OF REPRESENTATIVESJune 25, 2020Mr. Curtis introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Natural Resources, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Federal Communications Commission to provide broadband availability data to the Department of the Interior.1.Short titleThis Act may be cited as the Federal Broadband Deployment in Unserved Areas Act. 2.Locating Federal facilities in unserved areas(a)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Energy and Commerce of the House of Representatives;(B)the Committee on Natural Resources of the House of Representatives;(C)the Committee on Commerce, Science, and Transportation of the Senate; and(D)the Committee on Environment and Public Works of the Senate.(2)CommissionThe term Commission means the Federal Communications Commission.(3)Communications facilityThe term communications facility includes—(A)any infrastructure, including any transmitting device, tower, or support structure, and any equipment, switches, wiring, cabling, power sources, shelters, or cabinets, associated with the licensed or permitted unlicensed wireless or wireline transmission of writings, signs, signals, data, images, pictures, and sounds of all kinds; and(B)any antenna or apparatus that—(i)is designed for the purpose of emitting radio frequency;(ii)is designed to be operated, or is operating, from a fixed location pursuant to authorization by the Commission or is using duly authorized devices that do not require individual licenses; and(iii)is added to a tower, building, or other structure.(4)Covered landThe term covered land means—(A)public land administered by the Secretary of the Interior; and(B)National Forest System land.(5)Department concernedThe term Department concerned means the Department of the Interior or the Department of Agriculture.(6)Secretary concernedThe term Secretary concerned means—(A)the Secretary of the Interior, with respect to public land; (B)the Secretary of Agriculture, with respect to National Forest System land; and(C)the Secretary of Commerce. (b)Sharing broadband availability data(1)NotificationNot later than 2 business days after creating the maps required under section 802(c)(1) of the Communications Act of 1934 (47 U.S.C. 642(c)(1)), the Commission shall notify the Secretary concerned that such maps have been created.(2)Provision of informationNot later than 5 business days after the notification described in paragraph (1), the Commission shall provide the Secretary concerned any information the Commission has collected pursuant to title VIII of the Communications Act of 1934 (47 U.S.C. 641 et seq.).(3)ContinuationThe Commission shall provide the Secretary concerned the information described in paragraph (2) every 6 months unless the Commission no longer has such information.(4)Protection of information(A)In generalThe Commission shall specify to the Secretary concerned which information provided under paragraph (2) was collected in a confidential or proprietary manner, and the Secretary concerned may not make such information publicly available.(B)FOIAInformation provided under paragraph (2) shall not be disclosed to the public pursuant to section 552(b)(3)(B) of title 5, United States Code.(c)Working group(1)EstablishmentNot later than 30 days after the date of enactment of this section, the Commission and the Secretary concerned shall establish an interagency working group to facilitate the preparation and interoperability of information technology systems for the provision and receipt of the information described in subsection (b)(2).(2)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the interagency working group established under paragraph (1).(3)Detail of government employeesAny employee of the Federal Government may be detailed to the interagency working group established under paragraph (1) without reimbursement, and that detail shall be without interruption or loss of civil service status or privilege. (d)Reports(1)Preliminary assessment of potential barriersNot later 120 days after the date on which the interagency working group is established pursuant to subsection (c)(1), the Commission and the Secretary concerned shall jointly submit a report to the appropriate committees of Congress with a preliminary assessment of any potential barriers to sharing the information described under subsection (b)(2).(2)AssessmentsNot later than 1 year after the date on which the Commission provides the information described under subsection (b)(2) to the Department concerned, the Commission and the Secretary concerned shall jointly submit a report to the appropriate committees of Congress with—(A)an assessment of the effectiveness of a user’s ability to locate broadband infrastructure on covered land in an area to be determined as unserved by the Commission on the basis of the maps created under section 802(c) of the Communications Act of 1934 (47 U.S.C. 642(c)); and(B)an assessment of whether the Department concerned prioritized the review of applications for a communications use authorization in an area to be determined as unserved by the Commission on the basis of the maps created under section 802(c) of the Communications Act of 1934.